DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on a German Patent Application Number 102018121493.6 filed on 09/04/2018, and receipt of the certified priority copy is being acknowledged.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 09/20/2019, 0109/2020 and 12/11/2020 have been placed in record and considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification (Fig. 1, described in specification Para [0012] on-board computers, Para [0035] mobile inspection device equipped with a scanner module, and para [0037] mobile user terminals are smartphones, laptop) as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3-4 are rejected 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 3, lines 1-2 recites the limitation “wherein the duration of a transmission phase”. It is not clear if the “the duration of a transmission phase” is referring to duration of the first transmission phase or different another transmission phase. Additionally “the duration” has insufficient antecedent basis in the claim, making claim indefinite.
Claim 4, lines 1-2 recites the limitation “wherein the duration of a transmission phase”. It is not clear if the “the duration of a transmission phase” is referring to duration of the first transmission phase or different another transmission phase. Additionally “the duration” has insufficient antecedent basis in the claim, making claim indefinite.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 18 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because -
Claim 18 is drawn to service usage application (108, 109), in particular room detection application (108), which can be interpreted as a software. Software per se do not fit within recognized categories of statutory subject matter. 

NOTICE for all US Patent Applications filed on or after March 16, 2013
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-6, 8-18 are rejected under 35 U.S.C. 102 (a)(1) as anticipated by Parker et al. (US20140095227, of IDS, hereinafter ‘PARKER').
Regarding claim 1, PARKER teaches an inspection method for inspecting a user’s entitlement for the use of a service, in particular a transport service (Fig. 1 transit ticket system, Para [0037]: The transit ticket system may include a rider application configured to operate on a mobile device of a user, a tickets operation management system to create, allocate, and disperse the transit tickets, and a fare inspector system for validating the tickets. The rider application may be more generally referred to as a mobile ticketing application), comprising:
sending, by a mobile inspection device (124, 224), at least one first inspection data set during a first transmission phase (Fig. 9, Fig. 10, Para [0040]: FIGS. 9 and 10 illustrate an example user registration screen that a user may be presented (sending, by a mobile inspection device, see Fig. 4 and Para [0040] Rider Application in mobile user terminal communicate with Transit Agency Servers via a mobile inspection device) with when registering to use the transit ticket system. (Fig. 57 method 5700 for purchasing a ticket, steps 5710-5718, Para [0154-0155]) processing payment, generating a ticket at the server, the inventory with the purchased ticket, retrieving ticket meta-data from the server. The meta-data may be stored on the local mobile device (mobile user terminal) as part of the application. (Fig. 58 step 5802, Para [0157] At 5802, the method includes downloading (sending, by a mobile inspection ,
receiving, by at least one mobile user terminal (104, 204, 404) to be inspected, the at least one first inspection data set (Fig. 9, Fig. 10, Para [0040]: FIGS. 9 and 10 illustrate an example user registration screen that a user may be presented (receiving, by at least one mobile user terminal) with when registering to use the transit ticket system, to validate the tickets (e.g. Mobile Number, QR code, see Fig 3). (Fig. 58 method 5800 for downloading a ticket via a transit ticket system, step 5802, Para [0157-0158]) At 5802, the method includes downloading ticket information to the mobile device which may be considered part of the purchase. and stored in a database in the mobile device. The ticket parameters may include a HTML canvass positioned, image colors, animation duration, animation path, and/or animation speed (a valid ticket image is received by mobile user terminal)),
outputting, by at least one first output module (106, 206, 406) of the mobile user terminal (104, 204, 404), at least one first inspection feature (230) during the first transmission phase, based on the received first inspection data set and at least one user’s entitlement information item available in the mobile user terminal (104, 204, 404) (Fig. 9 Mobile Number, Fig. 10, Para [0040]: FIGS. 9 and 10 illustrate an example user registration screen (buying tickets, see Fig. 10) that a user may be presented with when registering to use the transit ticket system. The transit tickets of the present disclosure may utilize visual identifiers that can be quickly recognized by employees of the transit agency, such as operators of the transit vehicles, in order to validate the tickets (e.g. Mobile Number in Fig. 9). FIG. 10 may be displayed in , and
outputting, by at least one second output module (126, 226) of the mobile inspection device (124, 224), at least one first validity feature (246) corresponding to the first inspection data set during the first transmission phase (Fig. 3, Fare Inspector Phone Number Verification, Fig. 66, Check by Phone Number, Para [0192] FIG. 66 shows an example graphical user interface 6600 executed via an inspector application on a mobile computing device in the transit ticket system (The parameter phone number is sent to inspector application. Please see also Fig. 9 mobile number). (Para [0197]) the ticket management server may send validity data to the inspector application prior to presentation of the validity information. See also Para [0200] the inspector application may be made aware of the graphical layout, animation, color, etc., of valid tickets. In this way, another layer of ticket verification is provided in the ticketing system (an expected valid ticket image to be displayed by inspector application is received, implicit)).

Regarding claim 2, PARKER teaches sending, by the mobile inspection device (124, 224), at least one second inspection data set during a second transmission phase following the first transmission phase (Para [0165]: The system may update the Daycode and meta-data information on a 72 hour schedule or other select schedule. (Fig. 60, Para [0167-0168]) Method 6000 for updating validation changes in the rider application, implemented via the transit ticket system of Figs 1-55. At 6002 at the rider application, reading the update interval value and securely calling ),
receiving, by at least the mobile user terminal (104, 204, 404), the at least one second inspection data set (Fig. 60, Para [0168]) At 6006 the method includes automatically downloading (sending, by a mobile inspection device) data objects, meta data, images, etc., to the mobile device without any user interaction. See also Fig. 4 Rider App communicating with Transit Agency Service/Servers through Transit Inspector),
outputting, by the first output module (106, 206, 406), at least one second inspection feature (230) during the second transmission phase based on the received second inspection data set and the user’s entitlement information item available in the mobile utility terminal (104, 204, 404) (Fig. 61, Para [0169-0170]: FIG. 61 shows a method 6100 for using a ticket via a rider application (mobile application) executed on a mobile computing device. At 6102 the user may select a "my tickets" button displayed via the mobile ticketing application and a "use" button (outputting) via the mobile ticketing application), and
outputting, by the second output module (126, 226), at least one second validity feature (246) corresponding to the second inspection data set during the second transmission phase (Fig. 67, Para [0193-0194]: the inspector application may receive ticket information via a camera, a laser scan, near field communication ).

Regarding claim 4, PARKER teaches wherein the duration of a transmission phase is controlled in response to a detected actuation of at least one user input module (244) of the mobile inspection device (124, 224) (Fig. 6 Steps starting at Sign up [Wingdings font/0xE0] .. [Wingdings font/0xE0] Purchase is associated the Process illustrated by Fig. 9 and Fig. 10,  (the purchase session duration can be interpreted as the first transmission phase. The Ticket purchase session can be supported by the Fare Inspector as shown in Fig. 3 and Fig. 4). Para [0038-0039]: FIG. 6 shows a first time user purchase scenario, the ticket purchase may be implemented via a mobile device in the transit ticket system).

Regarding claim 5, PARKER teaches wherein at least one of the at least one first inspection feature (230) is of the same kind as the at least one second validity feature (246) if a valid user’s entitlement information item is available (Fig. 9, Mobile Number registration by , Fig. 66 Phone number to be verified as one first inspection device, and Fig. 3 Phone Number Verification by Fare Inspector or mobile inspection device as one second validity feature, Para [0135]: The inspector application may verify ticket authenticity through phone number, scanning the QR code on the ticket displayed on the rider application, and/or SMS).

claim 6, PARKER teaches wherein at least one of the at least one first inspection feature (230) differs in at least one first feature attribute from the at least one second validity feature (246) if an invalid user’s entitlement information item is available (Fig. 68, Para [0196]: the inspector application detects and displays error information when an invalid barcode is scanned, displaying an error message. See also Para [0197-0198] Token status valid/invalid, token lookup through mobile number).

Regarding claim 8, PARKER teaches wherein at least one of the at least one first inspection feature (230) is a graphical inspection feature (230) in the form of a graphical sequence and/or an acoustic inspection feature in the form of an acoustic sequence (Fig. 9 Mobile Number, Fig. 10, Para [0040]: FIGS. 9 and 10 illustrate an example user registration screen (buying tickets, see Fig. 10) that a user may be presented with when registering to use the transit ticket system. The transit tickets of the present disclosure may utilize visual identifiers that can be quickly recognized by employees of the transit agency, such as operators of the transit vehicles, in order to validate the tickets (e.g. Mobile Number in Fig. 9). FIG. 10 may be displayed in response to user input entered into the screen shown in FIG. 9. See also Para [0132, 0158, 0168]).

Regarding claim 9, PARKER teaches wherein the at least one first validity feature (246) is a graphical validity feature (246) in the form of a graphical sequence and/or an acoustic validity feature in the form of an acoustic sequence 

Regarding claim 10, PARKER teaches wherein
the at least one first inspection feature (230) is a graphical sequence and/or an acoustic sequence formed from a plurality of feature attributes (232, 234, 236), wherein the plurality of feature attributes (232, 234, 236) are classified into a plurality of classes (Para [0154-0155]) processing payment, generating a ticket at the server, the inventory with the purchased ticket, retrieving ticket meta-data from the server. The meta-data may be stored on the local mobile device as part of the application. (Fig. 58 step 5802, Para [0157] At 5802, the method includes downloading (sending, by a mobile inspection device) ticket information to the mobile device which may be considered part of the purchase. (Para [0168]: information needed to place ticket images in exact positions on the HTML canvass, determine image colors, animation duration, animation path, and/or animation speed is stored on the mobile , and
the plurality of classes including at least two of the following classes:
form of at least one object to be displayed,
size of at least one object to be displayed,
color of at least one object to be displayed,
movement pattern of at least one object to be displayed,
speed of movement of at least one object to be displayed,
background color,
tone or tone sequence (Para [0168]: information needed to place ticket images in exact positions on the HTML canvass (form of at least one object to be displayed), determine image colors (color of at least one object to be displayed), animation duration, animation path (movement pattern of at least one object to be displayed), and/or animation speed (speed of movement of at least one object to be displayed) is stored on the mobile device).
Regarding claim 11, PARKER teaches wherein the first inspection data set contains a plurality of inspection instructions, wherein a plurality of feature attributes are stored in the mobile user terminal (104, 204, 404), each feature attribute being assigned to an inspection instruction (Figs. 36-39 show steps in the ticket purchase with prompts. See Para [0129-0130]. (Para [0168]) information needed to place ticket images in exact positions on the HTML canvass, determine image colors, animation duration, animation path, and/or animation speed is stored on the mobile device. This information dictates how the ticket looks and acts upon activation (e.g.,  and
wherein the graphical sequence and/or acoustic sequence is formed based on the inspection instructions of the received first inspection data set (Figs. 36-39 show steps in the ticket purchase with prompts. See Para [0129-0130]. (Para [0168]) information dictates how the ticket looks and acts upon activation (e.g., ticket launch)).

Regarding claim 12, PARKER teaches wherein the assignment of an inspection instruction to a feature attribute depends on a validity status of the user’s entitlement information item (Fig. 38 showing fare types of types of tickets corresponding to validity period for a selected Adult category in step shown in Fig. 37).

Regarding claim 13, PARKER teaches wherein a control data set is sent before the first transmission phase during an inspection start phase, and if the control data set is received by at least one mobile user terminal (104, 204, 404), the at least one mobile user terminal (104, 204, 404) is set into an inspection mode (Fig. 6 Register Screen after Sign up (control data set is sent before the first transmission phase), Para [0038]: FIG. 6 shows a first time user purchase scenario. FIG. 7 shows a registered user purchase scenario (first inspection start phase)).

Regarding claim 14, PARKER teaches sending, by the mobile inspection device (124, 224), at least one reference ticket data set together with an inspection set ((Para [0168]) information needed to place ticket images in exact , and
wherein the outputting, by the first output module (106, 206, 406), of the at least one first inspection feature (230) is further based on the received reference ticket data set (Fig. 41, Para [0132]: FIG. 41 illustrates an example ticket. After selecting the view button for the Adult Month pass, the ticket is displayed. The activated ticket may uses various components such as date, time, ticket type, user type, agency, location, animation, sound, video, vibration or images to indicate validity. These components may be stored on the mobile device prior to activating the ticket).

Regarding claim 15, PARKER teaches a system (100), in particular transport system (100) (Fig. 1 transit ticket system), comprising:
at least one mobile inspection device (124, 224) and at least one mobile user terminal to be inspected (104, 204, 404) (Para [0037]: The transit ticket system may include a rider application configured to operate on a mobile device of a user, a tickets operation management system to create, allocate, and disperse the transit tickets, and a fare inspector system for validating the tickets. The rider application may be more generally referred to as a mobile ticketing application),
wherein the mobile inspection device (124, 224) is configured to send at least one first inspection data set during a first transmission phase (Fig. 9, Fig. 10, Para [0040]: FIGS. 9 and 10 illustrate an example user registration screen that a user ,
wherein at least one communication module (107) of the mobile user terminal (104, 204, 404) is configured to receive the at least one first inspection data set (Fig. 9, Fig. 10, Para [0040]: FIGS. 9 and 10 illustrate an example user registration screen that a user may be presented (receiving, by at least one mobile user terminal) with when registering to use the transit ticket system, to validate the tickets (e.g. Mobile Number, QR code, see Fig 3). (Fig. 58 method 5800 for downloading a ticket via a transit ticket system, step 5802, Para [0157-0158]) At 5802, the method includes downloading ticket information to the mobile device which may be considered part of the purchase. and stored in a database in the mobile device. The ticket parameters may include a HTML canvass positioned, image colors, animation duration, animation path, and/or animation speed (a valid ticket image is received by mobile user terminal)),
wherein at least one first output module (106, 206, 406) of the mobile user terminal (104, 204, 404) is configured to output at least one first inspection feature (230) during the first transmission phase based on the received first inspection data set and at least one user’s entitlement information item available in the mobile user terminal (104, 204, 404) (Fig. 9 Mobile Number, Fig. 10, Para [0040]: FIGS. 9 and 10 illustrate an example user registration screen (buying tickets, see Fig. 10) that a user may be presented with when registering to use the transit ticket system. The transit tickets of the present disclosure may utilize visual identifiers that can be quickly recognized by employees of the transit agency, such as operators of the transit vehicles, in order to validate the tickets (e.g. Mobile Number in Fig. 9). FIG. 10 may be displayed in response to user input entered into the screen shown in FIG. 9. See also Fig. 58 step 5802),
wherein at least one second output module (126, 226) of the mobile inspection device (124, 224) is configured to output at least one first validity feature (246) corresponding to the first inspection data set during the first transmission phase (Fig. 3, Fare Inspector Phone Number Verification, Fig. 66, Check by Phone Number, Para [0192] FIG. 66 shows an example graphical user interface 6600 executed via an inspector application on a mobile computing device in the transit ticket system (The parameter phone number is sent to inspector application. Please see also Fig. 9 mobile number). (Para [0197]) the ticket management server may send validity data to the inspector application prior to presentation of the validity information. See also Para [0200] the inspector application may be made aware of the graphical layout, animation, color, etc., of valid tickets. In this way, another layer of ticket 

Regarding claim 16, PARKER teaches a mobile inspection device (124, 224) (Fig. 1 a fare inspector system of transit ticket system, Para [0037]: The transit ticket system may include a rider application configured to operate on a mobile device of a user, a tickets operation management system to create, allocate, and disperse the transit tickets, and a fare inspector system for validating the tickets.) comprising:
at least one communication module (128) configured to send at least one first inspection data set during a first transmission phase (Fig. 9, Fig. 10, Para [0040]: FIGS. 9 and 10 illustrate an example user registration screen that a user may be presented (sending, by a mobile inspection device, see Fig. 4 and Para [0040] Rider Application in mobile user terminal communicate with Transit Agency Servers via a mobile inspection device) with when registering to use the transit ticket system. (Fig. 57 method 5700 for purchasing a ticket, steps 5710-5718, Para [0154-0155]) processing payment, generating a ticket at the server, the inventory with the purchased ticket, retrieving ticket meta-data from the server. The meta-data may be stored on the local mobile device (mobile user terminal) as part of the application. (Fig. 58 step 5802, Para [0157] At 5802, the method includes downloading (sending, by a mobile inspection device) ticket information to the mobile device which may be considered part of the purchase),
wherein the first inspection data set is configured to cause outputting, by at least one first output module (106, 206, 406) of the mobile user terminal (104, 204, 404) (Fig. 9, Fig. 10, Para [0040]: FIGS. 9 and 10 illustrate an example user registration screen that a user may be presented (receiving, by at least one mobile user terminal) with when registering to use the transit ticket system, to validate the tickets (e.g. Mobile Number, QR code, see Fig 3). (Fig. 58 method 5800 for downloading a ticket via a transit ticket system, step 5802, Para [0157-0158]) At 5802, the method includes downloading ticket information to the mobile device which may be considered part of the purchase. and stored in a database in the mobile device)), at least one first inspection feature (230) during the first transmission phase based on the received first inspection data set and at least one user’s entitlement information item available in the mobile user terminal (104, 204, 404) (Fig. 9 Mobile Number, Fig. 10, Para [0040]: FIGS. 9 and 10 illustrate an example user registration screen (buying tickets, see Fig. 10) that a user may be presented with when registering to use the transit ticket system. The transit tickets of the present disclosure may utilize visual identifiers that can be quickly recognized by employees of the transit agency, such as operators of the transit vehicles, in order to validate the tickets (e.g. Mobile Number in Fig. 9). FIG. 10 may be displayed in response to user input entered into the screen shown in FIG. 9. See also Fig. 58 step 5802); and
at least one second output module (126, 226) configured to output at least one first validity feature (246) corresponding to the first inspection data set during the first transmission phase (Fig. 3, Fare Inspector Phone Number Verification, Fig. 66, Check by Phone Number, Para [0192] FIG. 66 shows an example graphical user interface 6600 executed via an inspector application on a mobile computing device in the transit ticket system (The parameter phone number is sent to .

Regarding claim 17, PARKER teaches a method for operating the mobile inspection device (124, 224) of claim 16, comprising:
sending, by the mobile inspection device (124, 224), at least one first inspection data set during a first transmission phase (Fig. 9, Fig. 10, Para [0040]: FIGS. 9 and 10 illustrate an example user registration screen that a user may be presented (sending, by a mobile inspection device, see Fig. 4 and Para [0040] Rider Application in mobile user terminal communicate with Transit Agency Servers via a mobile inspection device) with when registering to use the transit ticket system. (Fig. 57 method 5700 for purchasing a ticket, steps 5710-5718, Para [0154-0155]) processing payment, generating a ticket at the server, the inventory with the purchased ticket, retrieving ticket meta-data from the server. The meta-data may be stored on the local mobile device (mobile user terminal) as part of the application. (Fig. 58 step 5802, Para [0157] At 5802, the method includes downloading (sending, by a mobile inspection device) ticket information to the mobile device which may be considered part of the purchase), wherein the first inspection data  set is configured to cause outputting, by at least one first output module (106, 206, 406) of the mobile user terminal (104, 204, 404) (Fig. 9, Fig. 10, Para [0040]: FIGS. 9 and 10 illustrate an example user registration screen that a user may be presented (receiving, by at least one mobile user terminal) with when registering to use the transit ticket system, to validate the tickets (e.g. Mobile Number, QR code, see Fig 3). (Fig. 58 method 5800 for downloading a ticket via a transit ticket system, step 5802, Para [0157-0158]) At 5802, the method includes downloading ticket information to the mobile device which may be considered part of the purchase. and stored in a database in the mobile device)), at least one first inspection feature (230) during the first transmission phase based on the received first inspection data set and at least one user’s entitlement information item available in the mobile user terminal (104, 204, 404) (Fig. 9 Mobile Number, Fig. 10, Para [0040]: FIGS. 9 and 10 illustrate an example user registration screen (buying tickets, see Fig. 10) that a user may be presented with when registering to use the transit ticket system. The transit tickets of the present disclosure may utilize visual identifiers that can be quickly recognized by employees of the transit agency, such as operators of the transit vehicles, in order to validate the tickets (e.g. Mobile Number in Fig. 9). FIG. 10 may be displayed in response to user input entered into the screen shown in FIG. 9. See also Fig. 58 step 5802),
outputting, by the at least one second output module (126, 226) of the mobile inspection device (124, 224), at least one first validity feature (246) corresponding to the first inspection data set during the first transmission phase (Fig. 3, Fare Inspector Phone Number Verification, Fig. 66, Check by Phone Number, Para [0192] FIG. 66 shows an example graphical user interface 6600 executed via an inspector application on a mobile computing device in the transit ticket system (The ).

Regarding claim 18, PARKER teaches a service usage application (108, 109), in particular room detection application (108), for installation on a mobile user terminal (104, 204, 404) (Fig. 1, Para [0037]: The transit ticket system may include a rider application (service usage application) configured to operate on a mobile device of a user (mobile user terminal), a tickets operation management system to create, allocate, and disperse the transit tickets, and a fare inspector system for validating the tickets. The rider application may be more generally referred to as a mobile ticketing application), comprising:
at least one reception module (120, 121) configured to receive at least one first inspection data set sent by a mobile inspection device (124, 224) during a first transmission phase (Fig. 9, Fig. 10, Para [0040]: FIGS. 9 and 10 illustrate an example user registration screen that a user may be presented (receiving, by at least one mobile user terminal, see Fig. 4 and Para [0040] Rider Application in mobile user terminal communicate with Transit Agency Servers via a mobile inspection device) with when registering to use the transit ticket system. (Fig. 57 method 5700 for purchasing a  method 5800 for downloading a ticket via a transit ticket system, step 5802, Para [0157-0158]) At 5802, the method includes downloading ticket information to the mobile device which may be considered part of the purchase. and stored in a database in the mobile device. The ticket parameters may include a HTML canvass positioned, image colors, animation duration, animation path, and/or animation speed (a valid ticket image is received by mobile user terminal)),
at least one processing module (122, 123) configured to cause outputting, by at least one first output module (106, 206, 406) of the mobile user terminal (104, 204, 404) (Fig. 9, Fig. 10, Para [0040]: FIGS. 9 and 10 illustrate an example user registration screen that a user may be presented (receiving, by at least one mobile user terminal) with when registering to use the transit ticket system, to validate the tickets (e.g. Mobile Number, QR code, see Fig 3). (Fig. 58 method 5800 for downloading a ticket via a transit ticket system, step 5802, Para [0157-0158]) At 5802, the method includes downloading ticket information to the mobile device which may be considered part of the purchase. and stored in a database in the mobile device)), at least one first inspection feature (230) during the first transmission phase based on the received first inspection data set and at least one user’s entitlement information item available in the mobile user terminal (104, 204, 404) (Fig. 9 Mobile Number, Fig. 10, Para [0040]: FIGS. 9 and 10 illustrate an example user registration screen 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 being unpatentable over Parker et al. (US20140095227, of IDS, hereinafter ‘PARKER') in view of Huebner et al. (US20190379746, with priority of PCT/EP2018/053566, hereinafter ‘HUEBNER’).
Regarding claim 3, PARKER does not explicitly disclose wherein the duration of a transmission phase is controlled by a random generator of the mobile inspection device (124, 224)
HUEBNER teaches wherein the duration of a transmission phase is controlled by a random generator of the mobile inspection device (124, 224) (Para [0006-0010]: a communication system  (mobile inspection device) comprising: 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of HUEBNER to the system of PARKER in order to take the advantage of a technique for secure communication in a vehicle (HUEBNER: Para [0004]).


Claim 7 is rejected under 35 U.S.C. 103 being unpatentable over Parker et al. (US20140095227, of IDS, hereinafter ‘PARKER') in view of Lishak, E. (US8954344, hereinafter ‘LISHAK’).
Regarding claim 7, PARKER teaches wherein at least one of the at least one first inspection feature (230) differs from the at least one second validity feature (246) in at least one second feature attribute (Para [0167-0168]: FIG. 60 shows a method 6000 for updating validation changes in the rider application. In steps 6006-6008 rider application download data objects, meta data, images, etc., and apply update. Information dictates how the ticket looks and acts upon activation (e.g., ticket launch). This information may be downloaded to the mobile device during a ticket 
PARKER does not explicitly disclose wherein at least one of the at least one first inspection feature (230) differs from the at least one second validity feature (246) in at least one second feature attribute if a semi-valid user’s entitlement information item is available.
LISHAK teaches wherein at least one of the at least one first inspection feature (230) differs from the at least one second validity feature (246) in at least one second feature attribute if a semi-valid user’s entitlement information item is available (Col 13 Lines 46-51: registration data may be updated to exclude a card from the positive list if the card balance is used in full, discount parameters may be recalculated to be propagated further as a part of registration data, old registration data which will not be used for further calculation may be removed. insufficient preauthorized balance (implying semi-valid user’s entitlement information item is available). (Col 15 Lines 6-11) moveable fare validation terminal configured to receive said portion of said validation support data and processing an additional fare transaction (implying semi-valid user’s entitlement information item is available)).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of LISHAK to the system of PARKER in order to take the advantage of a technique of a transit system verifying the validity of a combination of a fare and trip to avoid causing service to be declined due to insufficient funds, even when sufficient funds are available (LISHAK: Col 2 lines 6-7, Col 3 lines 35-37).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Boydon et al. (US20020143646), describing method and system for a full-service electronic auction using a computer
Lulic et al. (US10878416), describing apparatus, method, and computer program product for bus rapid transit ticketing and the like
Bergdale et al. (US10453067), describing short range wireless translation methods and systems for hands-free fare validation
Vlugt et al. (US10108618), describing implicitly trusted travel token authentication
Dutta et al. (US9373197), describing methods and systems for electronic payment for on-street parking
Somani et al. (US10009745), describing Validation in secure short-distance-based communication and enforcement system according to visual objects
Williams et al. (US9038896), describing ticket validation system
Delville et al. (US6069894), describing onboard computer ticketing terminal
Stanford, C. J. (WO2013164579A1), describing ticket validation apparatus and method


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UN C CHO can be reached on 571-272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.